Citation Nr: 1400401	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected type II diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claims seeking service connection for hypertension and erectile dysfunction were reopened and considered on the merits in an April 2012 statement of the case.  Despite the determination reached by the Decision Review Officer, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Thus, the issues on appeal have been characterized as shown above.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The reopened issues of entitlement to service connection for erectile dysfunction and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for erectile dysfunction and hypertension in a rating decision issued in October 2007.  The Veteran did not appeal the decision, and it became final.

2.  Evidence received since the last final decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for erectile dysfunction and hypertension.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied claims of service connection for erectile dysfunction and hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the October 2007 rating decision is new and material to reopen the claims seeking entitlement to service connection for erectile dysfunction and hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Given the favorable nature of the Board's decision to reopen the Veteran's claims, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 



II.  New and Material Evidence

The RO previously considered and denied the Veteran's claims seeking entitlement to service connection for erectile dysfunction and hypertension in an unappealed October 2007 rating decision.  The basis for the denial was that although the Veteran was currently diagnosed with both conditions, service connection could not be awarded secondary to diabetes mellitus, as there was no confirmed diagnosis of diabetes mellitus, type II, at the time of the rating decision.  Further, there was no evidence showing either condition was incurred in or aggravated by military service.

A decision review officer reopened and denied the Veteran's claims for service connection on the merits in an April 2012 Statement of the Case.  The Board must, nevertheless, address the issue of new and material evidence.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decision-makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The credibility of the new evidence is presumed for purposes of determining whether the evidence constitutes new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

As the Veteran never appealed the October 2007 rating decision denying his claims seeking service connection for erectile dysfunction and hypertension, the rating decision became final.  38 U.S.C.A. § 7105. 

The Veteran filed his present claim in February 2010.  Newly submitted evidence since the last final denial include a VA medical record dated January 2009 in which the Veteran was diagnosed with diabetes mellitus, type II.  He was subsequently granted service connection in an October 2009 rating decision for diabetes with a 20 percent evaluation effective April 2009.  As one of the reasons for the October 2007 denial of the Veteran's claim was that, in the absence of a confirmed diagnosis of diabetes mellitus, type II, service connection for both erectile dysfunction and hypertension on a secondary basis to these conditions could not be established, the Board concludes that the submitted VA treatment record satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  As such, this claim is reopened.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claims.

ORDERS

1.  As new and material evidence has been submitted to reopen the claim of service connection for erectile dysfunction, claimed as secondary to service-connected type II diabetes mellitus, the appeal to this extent is granted.

2.  As new and material evidence has been submitted to reopen the claim of service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus, the appeal to this extent is granted.


REMAND

As service connection for diabetes mellitus has been established, the Board finds that the Veteran's claims for erectile dysfunction and hypertension as secondary to his diabetes mellitus warrant further development. 

The Veteran was first diagnosed with type II diabetes mellitus in January 2009; however, VA treatment records reflect that the Veteran already had diagnoses of erectile dysfunction and hypertension for several years prior to service connection for diabetes.  Among the evidence of record is a March 2009 statement from the Veteran's VA physician in which she notes that the Veteran "has no complications that are directly due to diabetes mellitus."  

Further, in VA records dated January 2010, the Veteran's physician notes that the Veteran had inquired about obtaining a medical opinion that would allow him to obtain service connection on a secondary basis for his hypertension and erectile dysfunction.  The Veteran's physician notes that hypertension has not been shown to be caused by the Veteran's diabetes mellitus.  The VA physician stated that the Veteran's diagnosis of erectile dysfunction also predates his diabetes diagnosis.  Given that the Veteran also has hypertension, a history of tobacco abuse and dyslipidemia, the VA physician was unable to state specifically that his erectile dysfunction was due to a diagnosis of type II diabetes mellitus.

Also included in the Veteran's record is an April 2010 statement from his wife, in which she maintains that the Veteran's symptoms of hypertension and erectile dysfunction have both worsened in recent years.

Establishing service connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.
	
Although the Veteran's VA physician concluded that his erectile dysfunction and hypertension were not caused by his diabetes mellitus, she did not address whether the conditions were aggravated by his diabetes.  Accordingly, a more definitive medical opinion on the question of whether the Veteran's erectile dysfunction and hypertension have been aggravated by his service-connected diabetes mellitus is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the relationship between the Veteran's erectile dysfunction and hypertension, if any, and his service-connected type II diabetes mellitus.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed erectile dysfunction and/or hypertension was caused by his service-connected type II diabetes mellitus? 

b.  Is it at least as likely as not (50 percent or greater degree of probability)  that any diagnosed erectile dysfunction and/or hypertension was aggravated by his service-connected type II diabetes mellitus?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim. 

The examiner is also informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

If the examiner must resort to speculation to answer either question, he or she should so indicate.  The examiner is also requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claims.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and they should be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted, for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


